Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 1 of 43 PageID 7



                IN THE CIRCUIT COURT OF THE 20TH JUDICIAL CIRCUIT
                         IN AND FOR LEE COUNTY, FLORIDA

                                                            CASE NO.:

SFR SERVICES L.L.C.
(a/a/o Jahn Braun and
Barbara Braun),

               Plaintiff,
vs.

GEOVERA SPECIALTY
INSURANCE COMPANY,

               Defendant.


                                          COMPLAINT


       Plaintiff, SFR SERVICES L.L.C., by and through undersigned counsel, sues the

Defendant, GEOVERA SPECIALTY INSURANCE COMPANY (hereinafter "Defendant"), and

alleges:

       1.      This is an action for damages in excess of $15,000.00, exclusive af court costs,

attorney's fees, and interest, and therefore within the jurisdiction of this Court.

       2.      At all material times, Plaintiff, SFR SERVICES L.L.C., (hereinafter "Plaintiff"),

is or was a corporation organized and existing under the laws of the State of Florida with its

principal place of business in Lee County, Florida, and does business in Lee County, Florida.

Plaintiff is an assignee of Jahn Braun and Barbara Braun (hereinafter the "Assignors").

       3.      At all material times, Defendant is a Florida company fully licensed to transact

insurance in the State of Florida and maintains agents and/or other representatives for the

transaction of its customary business in Lee County, Florida.

       4.      At all material times, Defendant issued a policy of insurance which inured to

the benefit of the Assignors identified as policy number GH80001030 (hereinafter the
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 2 of 43 PageID 8



"Policy"). The Policy provided property insurance for the Assignors' residential property

located at 12590 Walden Run Dr., Fort Myers, Florida 33913 (hereinafter the "Property"). A

complete copy of the Policy is presently unavailable to the Plaintiff, but should be in the

possession of the Defendant herein and will be obtained through discovery.

        5.      On or about September 10, 2017, the Assignors suffered substantial damages

to the Property caused by Hurricane Irma.

        6.      Plaintiff provided construction consulting services and other necessary

services for the Assignors in connection with the subject loss.

        7.      The Policy was in full force and effect on the date of the subject loss.

        8.      The Policy provides insurance coverage for all of the losses, damages and

expenses that Assignors have suffered and incurred with regard to the subject loss.

        9.      Assignors have either actually or equitably assigned the insurance benefits

which they are entitled to under the Policy to Plaintiff, by writing, parol, or other course of

conduct. Hence, the Plaintiff now stands in the position of Assignors. A copy of an assignment

executed and/or agreed to and/or accepted by the Assignors is attached hereto and marked

as Plaintiff's Exhibit "A".

        10.     Defendant was provided with prompt and timely notice of Plaintiff's claim for

assigned benefits under the Policy and was promptly and timely provided with documentation

of Plaintiff's assignment of benefits and estimate of damages.

        11.     Defendant acknowledged Plaintiff's claim and assigned claim number

HL17011045.

        12.     All terms and conditions of the Policy and all conditions precedent to the

bringing of the instant action have been performed, waived or excused.

        13.     To date, the Defendant has breached the Policy by failing to pay Plaintiff all

assigned proceeds due and owing under the Policy.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 3 of 43 PageID 9



       14.     Because of Defendant's breach of contract by refusal to pay said covered

losses, it has become necessary for the Plaintiff to retain the services of the undersigned

attorney, and has agreed to pay a reasonable fee for said services, plus necessary costs.

       15.     Pursuant to Chapter 627.428, Florida Statutes, Plaintiff is entitled to recover its

attorney's fees.

       WHEREFORE, Plaintiff, SFR SERVICES L.L.C., demands that judgment be entered

against the Defendant, for damages of all covered losses, interest on any and all overdue

payments, attorney's fees, costs, and any other remedy the court deems necessary and

proper and demands trial by jury of all issues triable as of right by a jury.



                                                    ARNESEN WEBB, P.A.
                                                    Attorneys for Plaintiff
                                                    197 South Federal Highway, Ste. 300
                                                    Boca Raton, FL 33432
                                                    Telephone: (561)-757-6000
                                                    Facsimile:    (877)-241-2411
                                                    paris(insurancelawyers.orq
                                                    eservice(insurancelawyers. orçj

                                                     By      /s/ParisR. Webb
                                                            PARIS R. WEBB
                                                            Florida Bar No.: 713074
      Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 4 of 43 PageID 10

                                                         SFIt                               0,001,030



                                               1"L08            -
                                                                    Insurance:

  claim:   HL I 7)Jio'                         Street:i-5qO         Alde n
  City:    E   MYIC$                             ST:L ZIP: 2Z11 Adjuster info; ________________________

  Mortgage:                                      -
                                                     Phone (home):           /-   9S        (cell):


I, the Owner/Policyholder for the job site listed above, authorize SFR Services LC to enter my property, furnish ma eisa s, ply all 4)
equipment and perform all labor necessary to preserve and protect my property from further damage. I assign my insurance claim
to SFR Services in consideration for SFR Services to complete the scope of work as agreed upon by SFR Services and my insurance
company as documented in the final agreed upon insurance estimate.

ASSIGNMENT OF INSURANCE BENEFITS: Owner assigns all insurance rights, benefits, proceeds, claims, and causes of action
under any applicable insurance policies (collectively,"Benefits") to SFR Services, Including without limitation claims for bad faith,
attorney's fees, and costs under sections 624.155, 626.6541, 627.428. 57.041, and 91231, Florida Statutes, for services rendered or
to be rendered by SFR Services. Owner intends for all Benefits related to or for services rendered by SFR Services related to SFR
Services' labor, materials, and related costs ("Services") to be assigned solely and exclusively to SFR Services. In this regard, Owner
waives all privacy rights. Owner makes this assignment Inconsideration for SFR Services' agreement to perform the Services,
supply materials, and perform its obligations under this Agreement. Owner directs Owner's insurance carrier (Carrierl to release
all information requested by SFR Services, its representatives, and/or its attorney for the purpose of obtaining actual benefits to be
paid by Carrier for services rendered or to be rendered.

PAYMENT AUTHORIZATION: I hereby authorize and unequivocally instruct payment of any claim payout, any related payout, and
any benefits or proceeds for services rendered by SFR Services to be made payable jointly to SFR Services LLC and POLICYHOLDER
with both parties on any form of payment sent to the Policyholder at their address.

PAYMENT TERMS: Your only out of pocket obligation is your deductible for the insurance claim. Owner agrees that any portion of
additional work, deductible(s), betterment, or change orders requested by me, is ultimately Owner's responsibility. Payment terms
to SFR Services are net-30 days after a check is received. If Owner refuses to cooperate with the Carrier, refuses to endorse and
deliver to SFR Services any check from Carrier, or otherwise interferes with SFR Services providing Services or being paid as
provided herein, late charges of 1.S% monthly are charged to the unpaid balance. SFR Services is entitled to reimbursement for
reasonable collection costs or attorney's fees and costs for the breach, or enforcement, of any terms of this entire service
agreement and SFR Services' administrative time spent enforcing this Agreement.

COOPERATION: Owner acknowledges and understands that Owner has no right of rescission under this Agreement. If Owner at-
tempts to rescind, terminate, cancel, or breach (collectively, Cancellation) this Agreement after Carrier has approved payment,
and SFR Services agrees in its sole and absolute discretion to consent to such Cancellation, Owner will pay SFR Services 20% othe
total amount approved by Carrier, including without limitation any supplemental claims, as liquidated damages. If Owner attempts
Cancellation prior to Carrier approving payment, Owner will pay Company 20% of SFR Services' estimate.

MISC: If Owner does not allow SFR Services to perform its recommended procedures, Owner hereby releases, holds SFR Services
harmless, and indemnities SFR Services against all claims or actions that may result from such same. If any provision is held invalid
or unenforceable by a court of competent jurisdiction, SFR Services and Owner agree that the remaining provisions will remain in
full force and effect SFR Services and Owner waive the right to claim that they were induced to enter into this Agreement by
anything not expressly set forth herein.

Agreed: Homeown &S Services LLC (CGC# 050863) Must be slgnodby all Policyholders and/or Mortgaqees

Accepted by:
                 _,-/
                    -.-,      ,            -
                                                     drinted Name:     -   J4                                    Date:
                                                                                                                                  .




                                                                                                            EXHIBIT A
         Case 2:19-cv-00466-SPC-MRM
Filing # 88470635                      Document
                   E-Filed 04/24/2019 03:07:13  1-1 Filed 07/05/19 Page 5 of 43 PageID 11
                                               PM


                        IN THE CIRCUIT COURT OF THE 20TH JUDICIAL CIRCUIT
                                  IN AND FOR LEE COUNTY, FLORIDA

                                                                  CASE NO.:
                                                                                1 90A2 397
         SFR SERVICES L.L.C.
         (a/a/o John Braun and
         Barbara Braun),

                       Plaintiff,
         vs.

         GEOVERA SPECIALTY
         INSURANCE COMPANY,

                       Defendant.


                                                  SUMMONS


         THE STATE OF FLORIDA

         To the Sheriff of the State:

              YOU ARE HEREBY COMMANDED to serve this Summons, a copy of the
         Complaint, Request to Produce and Interrogatories, in this action on the Defendant:

                             GEOVERA SPECIALTY INSURANCE COMPANY

         DEFENDANT TO BE SERVED CARE OF:

                                      CHIEF FINANCIAL OFFICER as RA
                                           200 E. GAINES STREET
                                          TALLAHASSEE FL 32399

                Each Defendant is required to serve written defenses to the Complaint on the

         Plaintiff's attorney, PARIS R. WEBB, ESQ, ARNESEN WEBB, P.A., located at 197 South

         Federal Highway, Suite 300, Boca Raton, FL 33432, within twenty (20) days after service

         of this Summons on the Defendant, exclusive of the day of service, and to file the original

         of the defenses with the Clerk of this Court either before service on Plaintiff's attorney or




                                    eFiled Lee County Clerk of Courts Page 1
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 6 of 43 PageID 12



immediately thereafter. If a Defendant fails to do so, a default will be entered against that

Defendant for the relief demanded in the Complaint.
                                                          04/25/2019
              DATED this          day of                    1
                                                                2019.


                                           LINDA DOGGETT
                                           As Clerk of said Court



                                           BY:       "Xi
                                                  As Deputy Clerk

ARNESEN WEBB, P.A.
Attorneys for Plaintiff
197 South Federal Highway, Ste. 300
Boca Raton, FL 33432
Telephone: (561)-757-6000
Facsimile:     (877)-241-2411
pan s ins u rancel awye rs org
                          .



eservice(@-insurancelawyers org
                              .




       Is! Paris R. Webb
       PARIS R. WEBB
       Florida Bar No.: 713074




                        eFiled Lee County Clerk of Courts Page 2
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 7 of 43 PageID 13
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 8 of 43 PageID 14
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 9 of 43 PageID 15
       Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 10 of 43 PageID 16




                                                                                                                          TV / ALL
                                                                                                     Transmittal Number: 19906447
Notice of Service of Process                                                                            Date Processed: 06/06/2019

Primary Contact:           Patrick Power
                           GeoVera Insurance
                           1455 Oliver Road
                           Fairfield, CA 94534

Electronic copy provided to:                   Brian Prentice
                                               Robert Hagedorn

Entity:                                       GeoVera Specialty Insurance Company
                                              Entity ID Number 1920518
Entity Served:                                Geovera Specialty Insurance Company
Title of Action:                              SFR Services LLC (a/a/o John Braun and Barbara Braun) vs. Geovera Specialty
                                              Insurance Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Lee County Circuit Court, FL
Case/Reference No:                            19CA2397
Jurisdiction Served:                          Florida
Date Served on CSC:                           06/04/2019
Answer or Appearance Due:                     20 days
Originally Served On:                         FL - Department of Financial Services on 06/02/2019
How Served:                                   Electronic SOP
Sender Information:                           Paris R Webb
                                              561-757-6000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
     Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 11 of 43 PageID 17
                                                                                                  *19000144808*

 CEIILU FIN    F       I
 JIJ\f\f       \IRON1S
                   ERIDA




SFR SERVICES L.L.C. (A/A/0 JOHN BRAUN AND                           CASE #:     2019CA002397
BARBARA BRAUN)                                                      COURT:      CIRCUIT COURT
                                                                    COUNTY:     LEE
PLAINTIFF(S)                                                        DFS-SOP #: 19-000144808

VS

GEOVERA SPECIALTY INSURANCE COMPANY

DEFENDANT(S)

SUMMONS, COMPLAINT, DISCOVERY, DOCUMENT REQUESTING THE DEPOSITION OF THE DEFENDANT'S
CORPORATE REPRESENTATIVE




                                 NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Sunday, June
2, 2019 and a copy was forwarded by ELECTRONIC DELIVERY on Tuesday, June 4, 2019 to the
designated agent for the named entity as shown below.


              GEO VERA SPECIALTY INSURANCE COMPANY
              LYNETTE COLEMAN
              1201 HAYS STREET
              TALLAHASSEE, FL 32301




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                                       Jimmy Patronis
                                                                       Chief Financial Officer


JAY ARNESEN
ARNESEN WEBB, P.A.
900 N. FEDERAL HWY.
STE 280
BOCA RATON, FL 33432                                                                                    CN1




                                       Office of the General Counsel Service of Process Section
                                                                   -



                           200 East Gaines Street P.O. Box 6200- Tallahassee, FL 32314-6200 (850)413-4200
                                                -                                            -
                 4/25/2019 11:13 AM Filed Lee County Clerk Of Courts
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 12 of 43 PageID 18



   IN THE CIRCUIT COURT FOR THE TWENTIETH JUDICIAL CIRCUIT IN AND FOR
   LEE COUNTY, FLORIDA                                   CIVIL ACTION

                                                                              CASE NO: 19-CA-002397
SFR SERVICES LLC, aao Braun, John
   Plaintiff
vs
GEOVERA SPECIALTY INSURANCE COMPANY
   Defendant


   STANDING ORDER IN CIVIL CASES IN THE TWENTIETH JUDICIAL CIRCUIT

        PURSUANT to Florida Rule of Civil Procedure 1.200(a), Florida Rule of Judicial
Administration 2.545, and Administrative Order 1.13 entered by the Chief Judge of this Circuit,
the parties are ordered to adhere to the following information and procedures applicable to civil
lawsuits:

        1. SERVICE OF THIS ORDER. The Plaintiff is directed to serve a copy of this order
with each Summons issued in this case. One copy of this Order is to be filed with the Clerk of
the Circuit Court with proof of service. The Plaintiff shall pay the appropriate statutory clerk's
fees on copies for each Standing Order issued and attached to the Summons.

         2. CIVIL CASE MANAGEMENT SYSTEM. The Supreme Court of Florida has
established guidelines for the prompt processing and resolution of civil cases. This Court has
adopted a case management system to help meet those guidelines. In contested cases (other than
residential mortgage foreclosures which have a separate standing order and case management
track; involuntary commitment of sexually violent predators; and eminent domain cases), the
parties are required to participate in the case management system. The case management system
requires early consultation and cooperation among the parties for the preparation and submission
of an Agreed Case Management Plan, early interaction with a Civil Case Manager and early
involvement by the Court. The Agreed Case Management Plan requires the parties to identify a
case track, confer in a good faith attempt to narrow the matters in controversy, identify the issues
that require direct involvement by the Court, and establish a schedule for addressing those
issues! The Agreed Case Management Plan may be accessed at the Court's website at:
[http://www.ca.cjis20.org/web/main/civil.asp].
         Unless all of the Defendants have been served and have defaulted, an Agreed Case
Management Plan will be submitted to the Civil Case Manager, at the Lee County Justice Center,
1700 Monroe Street, Fort Myers, FL 33901, on or before 150 days from the date of filing of the
initial complaint. If the parties are unable to agree on an Agreed Case Management Plan, a case
management conference will be scheduled by the Court. If a case management conference is
scheduled, attendance by trial counsel and those parties who are not represented by counsel is
mandatory.


 Case Track options include Expedited, Standard or Complex. Case Tracks have been established in order to
comply with the case disposition standards set forth in Florida Rule of Judicial Administration 2.250(a)(1)(13).
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 13 of 43 PageID 19



       3. ALTERNATIVE DISPUTE RESOLUTION (ADR). ADR provides parties with an
out-of-court alternative to settling disagreements. The Court requires the parties to participate in
ADR prior to trial. Mediation is mandatory unless the parties agree to another form of ADR.
Mediation is a conference at which an independent third party attempts to arrange a settlement
between the parties.

        4. RULES OF PROFESSIONALISM. The Twentieth Judicial Circuit has adopted
Administrative Order 2.20, which sets forth standards of professional courtesy and conduct for
all counsel or pro-se litigants practicing within the Circuit. The Court requires that all
familiarize themselves and comply with Administrative Order 2.20. Administrative Order 2.20
may be viewed on the Court's website at: http://www.ca.cjis20.org/web/mainlaoadmin.asp

        5. CONTACT INFORMATION. Attorneys and pro se parties are required to keep the
court apprised of their current address, telephone numbers and email address. This information
is also required to be included in all pleadings filed in your case.


DONE AND ORDERED in Chambers at Fort Myers, Lee County, Florida.


                                              Alane C. Laboda (electronically signed)
                                              Administrative Circuit Judge

*****Original on file in the office of the Circuit Court Administrative Judge, Lee County
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 14 of 43 PageID 20
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 15 of 43 PageID 21
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 16 of 43 PageID 22



                    IN THE CIRCUIT COURT OF THE 20TH JUDICIAL CIRCUIT
                             IN AND FOR LEE COUNTY, FLORIDA

                                                               CASE NO.:

 SFR SERVICES L.L.C.
 (a/a/o John Braun and
 Barbara Braun),

                 Plaintiff,
 vs.

 GEOVERA SPECIALTY
 INSURANCE COMPANY,

                 Defendant.
                                          /

               PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT

          Plaintiff, SFR SERVICES L.L.C., by and through undersigned counsel, requests the

 Defendant, GEOVERA SPECIALTY INSURANCE COMPANY, to produce for inspection and

 copying the following documents, at the offices of the undersigned, or in the alternative, that

 Defendant mail copies of the same to the undersigned within the time prescribed by the Florida

 Rules of Civil Procedure.

                                      DEFINITION OF TERMS

          As used in this Request for Production, the following terms and definitions are intended to

 apply:

          A.     As used herein the term "Plaintiff," means Plaintiff, SFR Services L.L.C.

          B.     As used herein the term "Assignors," means the insureds/Assignors, John Braun

 and Barbara Braun.

          C.     As used herein the term, "Insurance Company," means the Defendant, including
                                                                                          ,




 all of its past and present affiliates, subsidiaries, and parent, and all their respective officers,

 directors, shareholders, partners, employees, agents, representatives, attorneys, and any other

 person acting or purporting to act on any of their behalf.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 17 of 43 PageID 23



           D.     When used herein "you" or "your" shall mean the Defendant, GEOVERA

 SPECIALTY INSURANCE COMPANY, its partners, agents, servants, employees, attorneys, expert

 witnesses, accountants, auditors and all persons over whom it has control or who have been hired,

 retained or employed for any purpose by it, whether directly by it or through any other person or

 entity.

           E.     As used herein the term "document" or "documents" mean any and all information in

 tangible form and shall include, without limiting the generality of the foregoing, all letters, telegrams,

 telexes, teletypes, correspondence, contracts, drafts, agreements, notes to file, reports, memoranda,

 mechanical or electronic recordings or transcripts of such recordings, blueprints, flow sheets,

 calendar or diary entries, memoranda or telephone or personal conversations, memoranda of

 meetings or conferences, studies, reports, inter-office and intra-office communications, quotations,

 offers, inquiries, bulletins, circulars, statements, manuals, summaries, newsletters, compilations,

 maps, etc.

           F.     As used herein "communication" means the transmission, sharing or exchange of

 information or knowledge in any form, by one with another.

           G.     As used herein the term "person" means any individual, corporation, partnership, joint

 venture, group, association, body politic, government agency, unit or other organization.

           H. To "identify a document" shall mean to state with respect thereto:

                  a. The identity of the person who prepared it;

                  b. The identity of the person who signed it or in whose name it was issued;

                  c. The identity of each person to whom it was addressed or distributed;

                  d. The nature or substance of the document with sufficient particularity to enable it to

 be identified;

                  e. Its date, and if it bears no date, the date when it was prepared; and

                  f. The physical location of the document and the custodian or custodians thereof.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 18 of 43 PageID 24



                 To "identify a person" with reference to a natural person means to give his name, his

 last known address and if employed, the name and address of his employer and his job title or

 position. To identify a person, who is not an individual, means to state the name and principal office

 of such person.

         J.      As used herein the term "insurance policy" shall mean the insurance policy that

 was issued by the Insurance Company to the Assignors and is the subject of the Complaint.

         K.      As used herein the term "property" shall mean the Assignors' insured property.

         L.      As used herein the term "insurance claim" shall mean the Defendant's insurance

 claim number assigned to the Assignors' and Plaintiff's claim which is the subject of the Complaint.

                                     INSTRUCTIONS FOR USE

         1.      All information to be divulged which is in the possession, custody or control of the

 individual party, its attorney, investigators, agents, employees or other representatives of the

 named party and its attorney. If the party does not physically have a copy of the documents, but

 the party has a right to request a copy of the documents from the person or entity that has a copy

 of the documents, the party must obtain a copy and produce the document.

         2.      If any attorney/client privilege or any other privilege is claimed as to any document

 called for by this request, the response shall state the date of the document, the name and

 address of the person who prepared it and the person to whom it was directed or circulated and

 the name and address of the person now in possession of the document, a description of the

 subject matter of the document, and the specific nature of the privilege claimed with respect to

 the document.



                                 DOCUMENTS TO BE PRODUCED

 1.   Any and all correspondence between the Plaintiff, including persons acting on behalf of

      Plaintiff, and the Insurance Company, including its agents, regarding the subject matter of

      the instant litigation.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 19 of 43 PageID 25



 2.   Any and all correspondence between the Assignors, including persons acting on behalf of

      the Assignors, and the Insurance Company, including its agents, regarding the subject matter

      of the instant litigation.

 3.   Any and all photographs or video reproductions of the Assignors' insured property, which is

      the subject matter of this litigation.

 4.   Any and all statements, in whatever form or media, taken by the Insurance Company

      regarding the loss which is the subject matter of this litigation.

 5.   Any and all statements, in whatever format or media, and transcripts of all statements, given

      by the Plaintiff to the Insurance Company.

 6.   Any and all statements, in whatever format or media, and transcripts of all statements, given

      by the Assignors to the Insurance Company.

 7.   Copies of any and all investigative reports by any person or organization regarding the loss,

      made prior to the filing of the lawsuit.

 8.   Any and all expert reports pertaining to the cause of the subject loss.

 9.   All inter-office memoranda or other form of written communication of any employee of the

      Insurance Company relating to the continued processing of the insurance claim made prior

      to the filing of the lawsuit.

 10. Any materials, documents or tangible things provided to the Insurance Company or its agents

      by the Plaintiff and/or Assignors, or persons acting on behalf of Plaintiff and/or Assignors,

      following the loss.

 11. The underwriting file pertaining to the subject risk and the insurance policy to the present

      time, including but not limited to the file folder or file folders themselves, exhibit folder, all

      papers, documents and investigative reports directly pertaining to the insurance policy,

      including but not limited to inter-office memoranda or those pertaining to the above-

      mentioned insurance policy or any and all written communications or statements made

      between the Insurance Company and other parties, which directly pertain to the insurance
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 20 of 43 PageID 26



     policy.

 12. Any materials, documents or tangible things obtained as the "agency file" or agent's file.

 13. All appraisals of loss or value of loss prepared by, for, or on behalf of the Insurance Company

     regarding the subject loss.

 14. All estimates of loss pertaining to the property.

 15. Copies of any diagrams, models, drawings, sketches, blueprints or any other reproduction of

     the subject risk made before or after the subject loss.

 16. Copies of any and all property claims manuals of the Insurance Company which in any way

     pertain to the handling of property losses and any manuals or portions thereof which would

     pertain to the methods, procedures and practices of the Insurance Company regarding the

     handling of the insurance claim.

 17. Copies of any and all Proof of Loss forms with supporting documents, if any.

 18. The complete claims file pertaining to the insurance claim from the date of the loss to the

     time of the filing of the lawsuit. If any portion of the claims file is withheld under a claim of

     privilege, produce a detailed privilege log containing sufficient information to identify each

     document or item withheld and the privilege claimed with respect to each document or item

     withheld.

 19. Any and all inter-office memoranda or other forms of written communication of any employee

     of the Insurance Company relating to the initial processing of the insurance claim when the

     Insurance Company first received said claim.

 20. Any and all written communication between the Insurance Company and any third party

     concerning the processing of the insurance claim.

 21. All investigative reports concerning the insurance claim and all written communications

     between the Insurance Company and any third party concerning said report(s).

 22. All inter-office memoranda or other form of written communication of any employee of the

     Insurance Company concerning any portion of the insurance claim.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 21 of 43 PageID 27



 23. All investigative reports of the Insurance Company concerning the Plaintiff, taken by or on

     behalf of the Insurance Company, concerning any portion of the insurance claim.

 24. All investigative reports of the Insurance Company concerning the Assignors, taken by or on

     behalf of the Insurance Company, concerning any portion of the insurance claim.

 25. Any and all property underwriting manuals which, in any way, pertain to methods, rules,

     processes, procedures or practices of the Insurance Company regarding the underwriting of

     the insurance claim.

 26. Any and all materials received from the Plaintiff, Assignors, or persons acting on behalf of

     Plaintiff or the Assignors, regarding the subject matter of the instant litigation that has not

     been produced in response to any other Request to Produce from Plaintiff.

 27. Copy of the insurance policy, certified as true and accurate as of the date of loss.

 28. Copies of all payments, in whatever form or media, made to or on behalf of Plaintiff.

 29. Copies of all payments, in whatever form or media, made to or on behalf of Assignors.

 30. All transcripts of examination(s) under oath taken of the Plaintiff's representatives, the

     Assignors, or connected with the insurance claim.

                                   CERTIFICATE OF SERVICE

        IT IS HEREBY CERTIFIED, that a true and correct copy of the foregoing was furnished to

 GEOVERA SPECIALTY INSURANCE COMPANY, with the Summons and Complaint.


                                                      ARNESEN WEBB, P.A.
                                                      Attorneys for Plaintiff
                                                      197 South Federal Highway, Ste. 300
                                                      Boca Raton, FL 33432
                                                      Telephone:     (561)-757-6000
                                                      Facsimile:     (877)-241-2411
                                                      pariscinsurancelawyers.orq
                                                      eservice(insurancelawyers. org

                                                      By     /5/ Paris R. Webb
                                                             PARIS R. WEBB
                                                             Florida Bar No.: 713074
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 22 of 43 PageID 28



                    IN THE CIRCUIT COURT OF THE 20TH JUDICIAL CIRCUIT
                             IN AND FOR LEE COUNTY, FLORIDA

                                                              CASE NO.:

 SFR SERVICES L.L.C.
 (a/a/o John Braun and
 Barbara Braun),

                Plaintiff,
 vs.

 GEOVERA SPECIALTY
 INSURANCE COMPANY,

                Defendant.


          PLAINTIFF'S NOTICE OF SERVING INTERROGATORIES TO DEFENDANT


        The Defendant, GEOVERA SPECIALTY INSURANCE COMPANY, is hereby requested and

 required to answer, under oath in writing, the attached Interrogatories (numbered 1-22) propounded

 by the Plaintiff, SFR SERVICES L.L.C., within the time allowed by Rule 1.240 of the Florida Rules of

 Civil Procedure.

                                   CERTIFICATE OF SERVICE

        IT IS HEREBY CERTIFIED, that a true and correct copy of the foregoing was furnished to

 GEOVERA SPECIALTY INSURANCE COMPANY with the Summons and Complaint.



                                                      ARNESEN WEBB, P.A.
                                                      Attorneys for Plaintiff
                                                      197 South Federal Highway, Ste. 300
                                                      Boca Raton, FL 33432
                                                      Telephone:     (561)-757-6000
                                                      Facsimile:     (877)-241-2411
                                                      paris(insurancelawyers.orq
                                                      eservice(insurancelawyers.orq

                                                      By      /5/ Paris R. Webb
                                                              PARIS R. WEBB
                                                              Florida Bar No.: 713074
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 23 of 43 PageID 29




               PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANT


         In accordance with Rules 1.280 and 1.340 of the Florida Rules of Civil Procedure, the

 Defendant is hereby required within thirty (30) days after service hereof to answer the attached

 Interrogatories numbered I through 25 in writing and under oath, to insert said answers upon the

 original and copy served, and to serve copies to all counsel of record pursuant to the Rules.

                                              DEFINITIONS

         A.      As used herein the term "Plaintiff," means Plaintiff, SFR SERVICES L.L.C.

         B.      As used herein the term "Assignors," means the insureds/ Assignors, John Braun

 and Barbara Braun.

         C.      As used herein the term, "Insurance Company," means the Defendant, GeoVera

 Specialty Insurance Company, including all of its past and present affiliates, subsidiaries, and

 parent, and all their respective officers, directors, shareholders, partners, employees, agents,

 representatives, attorneys, and any other person acting or purporting to act on any of their behalf.

         D.      When used herein "you" or "your' shall mean the Defendant, GeoVera Specialty

 Insurance Company, its partners, agents, servants, employees, attorneys, expert witnesses,

 accountants, auditors and all persons over whom it has control or who have been hired, retained or

 employed for any purpose by it, whether directly by it or through any other person or entity.

         E.      As used herein the term "document" or "documents" mean any and all information in

 tangible form and shall include, without limiting the generality of the foregoing, all letters, telegrams,

 telexes, teletypes, correspondence, contracts, drafts, agreements, notes to file, reports, memoranda,

 mechanical or electronic recordings or transcripts of such recordings, blueprints, flow sheets,

 calendar or diary entries, memoranda or telephone or personal conversations, memoranda of

 meetings or conferences, studies, reports, inter-office and intra-office communications, quotations,
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 24 of 43 PageID 30



 offers, inquiries, bulletins, circulars, statements, manuals, summaries, newsletters, compilations,

 maps, etc.

        F.        As used herein "communication" means the transmission, sharing or exchange of

 information or knowledge in any form, by one with another.

        G.        As used herein the term "person" means any individual, corporation, partnership, joint

 venture, group, association, body politic, government agency, unit or other organization.

        H.        As used herein the term "insurance policy" shall mean the insurance

 policy that was issued by the Insurance Company to the Assignor and is the subject of the

 Complaint.

                  As used herein the term "property" shall mean the Assignor's insured

 property.

        J.        As used herein the term "insurance claim" shall mean the Defendant's

 insurance claim number assigned to the Assignor's and Plaintiff's claim which is the subject of

 the Complaint.

        K.        To "identify a document" shall mean to state with respect thereto:

                  A. The identity of the person who prepared it;

                  B. The identity of the person who signed it or in whose name it was issued;

                  C. The identity of each person to whom it was addressed or distributed;

                  D. The nature or substance of the document with sufficient particularity to enable it

        to be identified;

                  E.   Its date, and if it bears no date, the date when it was prepared; and

                  F. The physical location of the document and the custodian or custodians thereof.

        L.        To "identify a person" with reference to a natural person means to give his name, his

 last known address and if employed, the name and address of his employer and his job title or

 position. To identify a person who is not an individual, means to state the name and principal office

 of such person.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 25 of 43 PageID 31



        M.      If you claim that the attorney-client or other privilege or attorneys' work product

 doctrine is applicable to any document the identification of which is sought by these

 interrogatories, then with respect to each such document, state its date, author(s), recipient(s),

 present and all previous custodians, location, subject matter, and sufficient additional information

 to explain the claim of privilege and to enable adjudication of the propriety of that claim.

        N.      If you claim that the attorney-client or other privilege or the attorneys' work product

 doctrine is applicable to any event or occurrence including any oral communication, the

 identification of which is sought by these interrogatories, then with respect to each such event or

 occurrence, state its date, place and length, identify all persons present at all or any part of the

 event or occurrence; identify all documents that record, refer, or relate to the event or occurrence;

 state the subject matter of the event or occurrence; and provide sufficient additional information

 to explain the claim of privilege and to enable adjudication of the propriety of that claim.

        0.      If any document the identification of which is sought by these interrogatories has

 been destroyed, then state the date and circumstances of its destruction, and identify the person

 who destroyed the documents and the person who ordered its destruction.

                                        INTERROGATORIES


 1.    State the name, title and address of each person(s) who assisted in the formulation of the
 answers to these Interrogatories.




 2.     State the name, address, and title of each person(s) who had any role, whatsoever, in
 analyzing or adjusting the insurance claim, giving a brief description of each person's
 responsibilities and actions regarding this matter.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 26 of 43 PageID 32




 3.     State the names, addresses, phone numbers and titles of the following:

            a. Any person known to you or your attorneys who has any relevant knowledge of the
               issues, which form the basis of this litigation, whether or not that knowledge supports
               your position, and state the nature or general substance of each person(s)
               knowledge.



            b. All persons believed or known by you to have heard or who is purported to have
               heard anyone on behalf of Plaintiff and/or the Assignors make any communication
               concerning the subject matter of the Complaint and state the substance of each
               communication.



            c. All persons believed or known by you to have heard or who is purported to have
               heard Plaintiff and/or the Assignors make any communication concerning the subject
               matter of the Complaint and state the substance of each communication.




 4.      State with specificity all contractual amounts owed to Plaintiff by the Insurance Company as
 a result of the loss and damage, which forms the basis of this litigation, whether or not payment has
 been tendered to Plaintiff.




 5.     With respect to each amount listed in the preceding interrogatory:

            a. Identify the specific provision of the insurance policy, which provides the basis for the
               amount owed.



            b. Disclose with specificity sufficient to effect service of process the identity of every
               person and entity upon whom the Insurance Company relies in determining the
               amounts owed to Plaintiff.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 27 of 43 PageID 33




 6.      State with specificity all contractual amounts owed to Assignors by the Insurance Company
 as a result of the loss and damage, which forms the basis of this litigation, whether or not payment
 has been tendered to Assignors.




 7.     With respect to each amount listed in the preceding interrogatory:

            a. Identify the specific provision of the insurance policy, which provides the basis for the
               amount owed.


            b. Disclose with specificity sufficient to effect service of process the identity of every
               person and entity upon whom the Insurance Company relies in determining the
               amounts owed to Assignors.




 8.     State whether Plaintiff and/or Assignors made any previous claims to the Insurance
 Company on the insurance policy that is the subject of this litigation, or any other policy with the
 Insurance Company, and for each previous claim state:

            a. The nature of the claim


            b. The date of the claim


            c. The amount claimed; and
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 28 of 43 PageID 34




             d. The amount paid by the Insurance Company on this claim.




 9.      Identify by name, author and date of report, all reports, estimates, evaluations, appraisals, or
 similar documents prepared by or on behalf of the Insurance Company concerning the insurance
 claim and/or any aspect of the loss and damage that underlies this litigation.




 10.     Please list when, if at all, you or anyone on your behalf inspected the property. Your
 answer should provide the name of the person or entity performing the inspection, the reason the
 inspection was ordered, what part of the property was inspected, the date(s) of the inspection and
 the results of the inspection, including whether a written report was prepared based upon the
 inspection and the date of the report.




 11.     Identify by name and address all persons participating in or assisting in the preparation of the
 following:

            a. Any inventory, lists, etc. of the real and/or personal property of Assignors damaged
               or destroyed in the loss that underlies this litigation.



             b. Any and all statements and/or proofs of loss filed with the Insurance Company by or
                on behalf of the Plaintiff and/or Assignors.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 29 of 43 PageID 35




 12.      Identify all expert witnesses you have retained or consulted which you will or may call to
 testify at the trial of this litigation and state the subject matter to which each is expected to testify.




 13.      Disclose with specificity sufficient to effect service of process the identity of all information
 bureaus and third-party sources from which the Insurance Company has sought information about
 Plaintiff and/or Assignors and for each such information bureaus or third-party source state the exact
 information requested and the information obtained.




 14.     Disclose with specificity sufficient to effect service of process the identity of all information
 bureaus and third-party sources to which the Insurance Company has provided any information
 about Plaintiff and/or Assignors and for each such information bureau or third-party source state the
 exact information provided.




 15.     List all payments by the Insurance Company to, or on behalf of Plaintiff and/or the Assignors,
 stating the amount of payment, the date of payment, the exact coverage for which payment was
 made (e.g. damage to personal property), and for persons or entities other than Plaintiff and/or
 Assignors, the name and address of the person or entity to whom payment was made.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 30 of 43 PageID 36




 16.     Please identify each deductible that you assert is applicable. Your answer to this
 interrogatory should set forth the amount(s) of each deductible, a factual basis for this deductible
 and/or the manner in which it was calculated and cite to specific policy language supporting the
 claims deductible.




 17.     Please state the basis in the insurance policy, in relation to the facts and applicable law,
 for your failure to pay the entire amount of the insurance claim presented by Plaintiff.




 18.    Please identify each document upon which you rely as a basis for your failure to pay the
 insurance claim at the entire amount claimed by Plaintiff, with sufficient particularity to allow their
 description in a Request for Production.




 19.    Please identify the name, address, and telephone numbers of all witnesses who have
 knowledge of the basis for or facts and circumstances giving rise to each of your defenses to the
 insurance claim and any Affirmative Defenses raised or to be raised by you.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 31 of 43 PageID 37



 20.    Please identify all written policies, manuals or written communications setting forth the
 Insurance Company's practices, procedures, or policies relating to the handling of property
 damage claims and those used or available to be used for the insurance claim. Please identify
 the documents with sufficient particularity to enable Plaintiff to propound a Request for Production
 accordingly.




 21.     Please identify all written policies, manuals or written communications setting forth the
 Insurance Company's practices, procedures, or policies relating to the handling of insurance
 claims for payment of bills submitted by water remediation companies (such as Plaintiff) which
 are brought under an assignment of benefits. Please identify the documents with sufficient
 particularity to enable Plaintiff to propound a Request for Production accordingly.




 22.   Please provide a detailed description of the particular procedure or investigation that was
 pursued to evaluate and process the insurance claim including the evaluation of the Insurance
 Company's position on Plaintiff's damages.




 23.    Was this procedure or investigation described in response to the preceding interrogatory
 normal or unusual? If the procedure or investigation was not normal or usual, please explain in
 what respect the procedure or investigation concerning the insurance claim deviated from the
 normal or usual procedure or investigation.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 32 of 43 PageID 38



 24.    If the insurance claim was reviewed by the regional and/or home office, identify each
 person in that office who reviewed the file and that person's supervisor.




 25.   Please identify the corporate representative of the Insurance Company with the most
 knowledge as to the following:

    a. The factual basis for your affirmative defenses to the Complaint.



    b. The factual basis for each term, condition, exclusion, limitation and/or provision of the
       insurance policy that you assert is applicable to the insurance claim.



    c. All inspections of the property both before and after the loss that is the subject of the
       Complaint.



    d. Your responses to the discovery requests served in this action.



    e. Your adjustment of the insurance claim.
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 33 of 43 PageID 39



                                         GEOVERA SPECIALTY INSURANCE COMPANY




       By_


       Title


 STATE OF

 COUNTY OF

        Sworn to and subscribed before me this               day of          , 2019,
 by                     __ as               of DEFENDANT, who is personally known to
 me or who has produced                   as identification.



                                 Notary Public




                                Name of Notary (Typed, Printed or Stamped)

                                My Commission Expires:
Filing # Case 2:19-cv-00466-SPC-MRM
         90752529                      Document
                   E-Filed 06/07/2019 12:42:47  1-1 Filed 07/05/19 Page 34 of 43 PageID 40
                                               PM


                       IN THE CIRCUIT COURT OF THE 20TH JUDICIAL CIRCUIT
                                 IN AND FOR LEE COUNTY, FLORIDA

         SFR SERVICES L.L.C.
         (a/a/o John Braun and
         Barbara Braun),
                                                               CASE NO.: 2019-CA-002397

                 Plaintiff,
         v.

         GEOVERA SPECIALTY INSURANCE COMPANY,

               Defendant.
         __________________________________/

              NOTICE OF APPEARANCE AND NOTICE OF DESIGNATION OF PRIMARY AND
                               SECONDARY E-MAIL ADDRESSES

                 Defendant, GEOVERA SPECIALTY INSURANCE COMPANY, hereby gives notice that
         David R. Terry, Jr., Esquire and Holly M. Johnson, Esquire with the law firm of Simon, Reed &
         Salazar, P.A., 7208 West Sand Lake Road, Suite 302, Orlando, Florida 32819 are counsel of
         record. All pleadings, notices, filings, and motions, etc. should be served upon Mr. Terry and Ms.
         Johnson as counsel for the Defendant, GEOVERA SPECIALTY INSURANCE COMPANY. In
         addition, in accordance with Florida Rule of Civil Procedure 1.080 the law firm Simon, Reed, &
         Salazar P.A., hereby designate their Primary and Secondary e-mail addresses and requests that
         copies of all orders, process, pleadings, and other documents filed or served in this matter be served
         on it at the Primary and Secondary e-mail addresses listed below, with such service electronically
         through E-Portal and e-mail complying with Rule 2.516(b)(1)(E).
          PRIMARY                                           SECONDARY

          David R. Terry, Jr., Esq.                         Daniel Vega
          dterry@simonreedlaw.com                           dvega@simonereedlaw.com

          Holly M. Johnson, Esq.                            Haley A. Hale
          hjohnson@simonreedlaw.com                         hhale@simonreedlaw.com
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 35 of 43 PageID 41
                                                                         CASE NO.: 2019-CA-002397



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing document was filed

 electronically and was sent by e-mail from the Florida Courts’ E-filing Portal system, on this the

 7th day of June 2019 and served upon Paris R. Webb, Esq., paris@insurancelawyers.org,

 eservice@insurancelawyers.org, Arnesen Webb, P.A.

                                              SIMON, REED & SALAZAR, P.A.
                                              Attorneys for Defendant
                                              GeoVera Specialty Insurance Company
                                              7208 West Sand Lake Road
                                              Suite 302
                                              Orlando, Florida 32819
                                              Tel.: (407) 901-9265
                                              Fax: (407) 650-3384


                                              By: ___________________________________
                                                  DAVID R. TERRY, JR.
                                                  Florida Bar No. 785091
                                                  Primary e-mail: dterry@simonreedlaw.com
                                                  Secondary e-mails: dvega@simonreedlaw.com
                                                  hhale@simonreedlaw.com
                                                  HOLLY M. JOHNSON
                                                  Florida Bar No. 0092792
                                                  Primary e-mail: hjohnson@simonreedlaw.com
Filing # Case 2:19-cv-00466-SPC-MRM
         91303045                      Document
                   E-Filed 06/18/2019 05:07:55  1-1 Filed 07/05/19 Page 36 of 43 PageID 42
                                               PM


                 IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
                             IN AND FOR LEE COUNTY, FLORIDA

                                                                          CASE NO.: 2019-CA-002397

            SFR SERVICES LLC (A/A/O JOHN
            BRAUN AND BARBARA BRAUN),

                   Plaintiffs,

            v.

            GEOVERA SPECIALTY INSURANCE
            COMPANY,

                  Defendant.
            ___________________________________/

                                 DEFENDANT’S MOTION TO DISMISS
                                     AND MOTION TO STRIKE
                            WITH INCORPORATED MEMORANDUM OF LAW

                   Defendant, GEOVERA SPECIALTY INSURANCE COMPANY (“GEOVERA”),

            files its Motion to Dismiss and Motion to Strike the Complaint that Plaintiff, SFR

            SERVICES LLC (“SFR”), as purported assignee of John Braun and Barbara Braun

            (collectively referred to as “the Brauns”) filed, stating as follows:

                                               Motion to Dismiss
                                  For Failure to Attach Necessary Instrument

                   1.      According to Paragraphs 4 and 7 of SFR’s Complaint, SFR alleged that a

            policy of insurance was in full force and effect at the time of the alleged cause of action.

                   2.      SFR, however, failed to attach a complete copy of the alleged policy that

            was in full force and effect as required by Rule 1.130(a), Florida Rules of Civil Procedure.

                   3.      Rule 1.130(a), Florida Rules of Civil Procedure, states in relevant part:

                           (a) Instruments Attached. All bonds, notes, bills of
                               exchange, contracts, accounts, or documents upon
                               which action may be brought or defense made, or a copy

                                                     Page 1 of 4
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 37 of 43 PageID 43



                        thereof or a copy of the portions thereof material to the
                        pleadings, shall be incorporated in or attached to the
                        pleading…. (Emphasis added.)

                                               .    .   .

           4.      Samuels v. King Motor Co. of Ft. Lauderdale, 782 So. 2d 489, 500 (Fla. 4th

    DCA 2001) held that “[w]hen a party brings an action based upon a contract and fails to

    attach a necessary exhibit under Rule 1.130(a), the opposing party may attack the failure

    to attach a necessary exhibit through a motion to dismiss.”

           5.      Furthermore, SAFECO Ins. Co. of America v. Ware, 401 So. 2d 1129, 1130

    (Fla. 4th DCA 1981) further stated that “a complaint based on a written instrument…does

    not state a cause of action until the instrument or an adequate portion thereof is attached to

    or incorporated in the pleading in question.”

           6.      In the underlying case, because the instrument in question pertains to a

    policy of insurance that GEOVERA allegedly issued to the Brauns, GEOVERA moves to

    dismiss for SFR’s failure to state a cause of action as per Rule 1.140(b)(6), Florida Rules

    of Civil Procedure.

                                       Motion to Strike
                          References to Chapter 627, Florida Statutes

           7.      SFR’s Complaint refers to Chapter 627, Florida Statutes, specifically: its

    plea to recover attorney’s fees under Section 627.428. See Paragraph 15 of SFR’s

    Complaint.

           8.      However, given that GEOVERA is a surplus lines insurance carrier,

    Chapter 627, Florida Statutes, as a whole does not apply to GEOVERA. See Exhibit “1”

    for a copy of the website printout from the Florida Office of Insurance Regulation,

    identifying GEOVERA as a surplus lines carrier.

                                             Page 2 of 4
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 38 of 43 PageID 44



           9.      Rule 1.140(f), Florida Rules of Civil Procedure, allows this Honorable

    Court to “strike redundant, immaterial, impertinent, or scandalous matter from any

    pleading at any time.” Then, according to Section 626.913, Florida Statutes, “the

    provisions of chapter 627 do not apply to surplus lines insurance….”

           10.     The Honorable Susan C. Bucklew confronted a similar situation relative to

    a Florida sinkhole insurance claim that the carrier ultimately removed on the basis of

    diversity. In Lumpuy v. Scottsdale Ins. Co., 2011 U.S. Dist. LEXIS 158025 (M.D. Fla.

    November 30, 2011), Judge Bucklew granted the carrier’s “motion to strike the references

    to Chapter 627 of the Florida Statutes from the Amended Complaint.” Id. at *2. Even

    though she addressed the rather “messy” exchange between the parties regarding this issue,

    she inferred that her review of the “Florida Surplus Lines Service’s website” sufficiently

    substantiated the carrier’s position when granting the motion.

           11.     In an attempt to make things less “messy” in this case, GEOVERA has

    demonstrated – via the website printout (a public records document) – that it is a surplus

    lines carrier. Consequently, Chapter 627, Florida Statutes (including that of Section

    627.428) does not apply to GEOVERA.

           12.     Therefore, GEOVERA moves to strike any such express and implied

    requests for relief relative to Chapter 627 pursuant to Rule 1.140(f), Florida Rules of Civil

    Procedure.

           WHEREFORE, GEOVERA respectfully requests that this Honorable Court:

       (a) GRANT its Motion to Dismiss for SFR’s failure to attach a copy of the

           applicable policy as a “necessary instrument;”




                                            Page 3 of 4
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 39 of 43 PageID 45



       (b) GRANT its Motion to Strike for improper references to Chapter 627,

           Florida Statutes; and

       (c) GRANT any other relief this Honorable Court deems proper.




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing document was

    filed electronically and was sent by e-mail from the Florida Courts’ E-filing Portal system,

    on June 18, 2019, and served upon Paris R. Webb, Esq., paris@insurancelawyers.org,

    eservice@insurancelawyers.org, Arnesen Webb, P.A.


                                                  SIMON, REED & SALAZAR, P.A.
                                                  Attorneys for Defendant
                                                  GeoVera Specialty Insurance Company
                                                  7208 West Sand Lake Road
                                                  Suite 302
                                                  Orlando, Florida 32819
                                                  Tel.: (407) 901-9265
                                                  Fax: (407) 650-3384


                                                  By:
                                                  ___________________________________
                                                      DAVID R. TERRY, JR.
                                                      Florida Bar No. 785091
                                                      Primary e-mail:
                                                      dterry@simonreedlaw.com
                                                      Secondary e-mails:
                                                      dvega@simonreedlaw.com
                                                      hhale@simonreedlaw.com
                                                      HOLLY M. JOHNSON
                                                      Florida Bar No. 0092792
                                                      Primary e-mail:
                                                      hjohnson@simonreedlaw.com




                                            Page 4 of 4
Case 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 40 of 43 PageID 46




                           EXHIBIT “1”
3/4/2019   Casehttps://www.floir.com/CompanySearch/each_comp.aspx?IREID=102515&AUTHID=102515&FICTNAME=&CCRCNAME=&passCompanyT…
                 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 41 of 43 PageID 47

                                                                                                                 Search




  Company Directory: Search Results
                                             This information is current as of 3/1/2019
                            GEOVERA SPECIALTY INSURANCE COMPANY

                        FEIN                           XX-XXXXXXX
                        Florida Company Code           S1238
                        NAIC Company Code              10182
                        Company Type                   SURPLUS LINES
                        Home State                     DE
                        Web Site                       http://WWW.GEOVERASPECIALTY.COM
                        Authorization Type             LETTER OF ELIGIBILITY
                        Authorization Status           ACTIVE
                        First Licensed in Florida Date 09/21/1995
                                                           Addresses

           Type                                     Address                                     Phone

                                                    1455 OLIVER ROAD,
           ADMINISTRATIVE                                                                       (800) 785-2658
                                                    FAIRFIELD CA 94534-3472

                                                    United States

                                                    251 LITTLE FALLS DRIVE,
           HOME                                     WILMINGTON DE 19808

                                                    United States

                                                    1455 OLIVER ROAD,
           MAILING                                                                              (707) 863-3664
                                                    FAIRFIELD CA 94534-3472

                                                    United States
           CLAIMS WEBSITE                                                                       (800) 631-6478

                                                    1455 OLIVER ROAD,
           LOCATION OF RECORDS                                                                  (800) 785-2658
                                                    FAIRFIELD CA 94534-3472

                                                    United States
                                              Authorized Lines of Business


https://www.floir.com/CompanySearch/each_comp.aspx?IREID=102515&AUTHID=102515&FICTNAME=&CCRCNAME=&passCompanyType=SURP…    1/3
3/4/2019   Casehttps://www.floir.com/CompanySearch/each_comp.aspx?IREID=102515&AUTHID=102515&FICTNAME=&CCRCNAME=&passCompanyT…
                 2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 42 of 43 PageID 48
                                    Line of Business                            Type
                                    SURPLUS LINES PROPERTY &                    DIRECT AND
                                    CASUALTY 626.918 (2)(B)                     REINSURANCE




                                                            Go Back


  DISCLAIMER

  The Florida Office of Insurance Regulation (“Office”) provides access to company and other information on this
  Web site as a public service. Although reasonable efforts have been made to ensure that all electronic
  information made available is current, complete and accurate, the Office does not warrant or represent that this
  information is current, complete and accurate. All information is subject to change on a regular basis, without
  notice.

  The Office assumes no responsibility for any errors in the information provided, nor assumes any liability for
  any damages incurred as a consequence, directly or indirectly, of the use and application of any of the contents
  of the Office Web site. Unless otherwise noted on an individual document, file, webpage or other Web site item,
  the Office grants users permission to reproduce and distribute all information available on this website for non-
  commercial purposes and usage, as long as the contents remain unaltered and as long as it is noted that the
  contents have been made available by the Florida Office of Insurance Regulation.

  Any electronic information or inquiries that the Office receives from a Web site user shall not be considered as,
  or treated as, confidential.

  The inclusion of, or linking to, other web site URLs does not imply our endorsement of, nor responsibility for,
  those web sites, but has been done as a convenience to our Web site visitors.

  EXAMPLES


  The Office of Insurance Regulation company search does not require you to know exactly how Office of
  Insurance Regulation has the company's name recorded. It will take your input and return every name that
  contains your input as it appears in any part of all records. In other words, if your search is:

  Floricorp

  then the search will return all the names that have "Floricorp" in any part of the record. For example:

  FLORICORP, INC.
  FLORICORP PROPERTY AND CASUALTY COMPANY
  SOUTHERN FLORICORP UNLIMITED

  If you entered

  Floricorp P

  you would get only

  FLORICORP PROPERTY AND CASUALTY COMPANY

https://www.floir.com/CompanySearch/each_comp.aspx?IREID=102515&AUTHID=102515&FICTNAME=&CCRCNAME=&passCompanyType=SURP…    2/3
3/4/2019Casehttps://www.floir.com/CompanySearch/each_comp.aspx?IREID=102515&AUTHID=102515&FICTNAME=&CCRCNAME=&passCompanyT…
              2:19-cv-00466-SPC-MRM Document 1-1 Filed 07/05/19 Page 43 of 43 PageID 49
  Note that even though the whole name is searched, the service still looks for an exact match. So if you entered

  FLORICORP,

  (i.e., with a comma) you would only get

  FLORICORP, INC.




https://www.floir.com/CompanySearch/each_comp.aspx?IREID=102515&AUTHID=102515&FICTNAME=&CCRCNAME=&passCompanyType=SURP…   3/3
